EXECUTION VERSION



EXHIBIT 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE
MOLYCORP, INC., a Delaware corporation (the “Company”), and John F. Ashburn, Jr.
(“Ashburn”) have entered into this Separation Agreement and General Release
(this “Agreement”) as of the date of the last signature hereto. In consideration
of the mutual promises contained in this Agreement, the parties agree as
follows:
1.    Termination of Employment.
(a)Ashburn and the Company agree that as of March 22, 2013 (the “Termination
Date”), Ashburn’s employment with the Company has terminated. In connection with
the execution of this Agreement, Ashburn is resigning all positions he has held
as an officer and director of the Company and its subsidiaries and affiliates,
and will promptly execute such documents and take such actions as may be
necessary or reasonably requested by the Company to effectuate or memorialize
the resignation from such positions.
(b)Within thirty (30) days after the Termination Date, the Company will pay
Ashburn a lump sum cash payment equal to the sum of (i) $83,462.87 in respect of
Ashburn’s accrued but unused vacation time earned through the Termination Date
and (ii) all accrued but unpaid base salary earned through the Termination Date.
In addition, the Company will reimburse Ashburn for all business expenses
incurred on behalf of the Company through the Termination Date, in accordance
with the Company’s policies with respect to the reimbursement of expenses.
2.    Payments and Other Consideration. If Ashburn (a) executes this Agreement
within 53 calendar days following the Termination Date and does not revoke it
during the revocation period described in Section 10 hereof (the date on which
such revocation period expires, the “Release Effective Date”) and (b) continues
to comply with the terms and conditions of this Agreement, then the Company will
make the following payments to Ashburn (the “Payments”):
(i)    An amount in cash equal to $400,000, payable in substantially equal
installments pursuant to the Company’s standard pay periods and practices,
commencing on the Company’s first regularly scheduled payroll date following the
Release Effective Date and ending on the first regularly scheduled payroll date
following the first anniversary of the Termination Date;
(ii)    A lump sum cash payment equal to $220,000, payable on the first payroll
date following the sixtieth (60th) day following the Termination Date;
(iii)    $7,921, in full satisfaction of any rights Ashburn has or has had to
the grant of performance-based restricted stock units made to him on February
28, 2012, payable on the date on which the first payment in Section 2(i) is
made; and
(iv)    If Ashburn elects continuation coverage under the Company’s medical plan
pursuant to Part 6 of Subtitle B of Title I of the Employee Retirement Income
Security Act of 1974, as amended (“COBRA”), the Company will reimburse Ashburn
for his COBRA payments until the earlier of (x) his eligibility for any such
coverage under another employer’s or any other medical plan or (y) the date that
is twelve (12) months following the Termination Date. The Company will make any
such reimbursement within thirty (30) days following receipt of evidence from
Ashburn of the payment of the COBRA premium, which evidence shall be provided by
Ashburn within thirty (30) days of his payment of

1
 

--------------------------------------------------------------------------------



such COBRA premium; provided, however, that any amounts due during the 60-day
period following the Termination Date shall not be paid during such 60-day
period but instead shall be paid on the first regularly scheduled payroll date
after such 60-day period. Ashburn agrees that the period of coverage under such
plan shall count against such plan’s obligation to provide continuation coverage
pursuant to COBRA.
3.    Ashburn Acknowledgement. Ashburn acknowledges that the Company has
provided him with all monies and benefits to which he is owed, and that the
Company’s agreement to provide the Payments is solely in exchange for the
promises, releases and agreements of Ashburn set forth in this Agreement.
Ashburn further acknowledges that such Payments do not constitute an admission
by the Releasees of liability or of violation of any applicable law or
regulation. The Releasees expressly deny any liability or alleged violation and
state this arrangement has been made in recognition of Ashburn’s service to the
Company and for the purpose of compromising any and all claims of Ashburn
without the cost and burden of litigation. Ashburn acknowledges and agrees that
he is required to execute and continue to comply with the terms of this
Agreement as a condition to receiving the Payments, and would not be entitled to
the Payments if he did not do so.
4.    General Release of Claims.
(a)    Ashburn and his heirs, personal representatives, successors and assigns,
hereby forever release, remise and discharge the Company and its subsidiaries,
and each of their past, present, and future officers, directors, shareholders,
members, employees, trustees, agents, representatives, affiliates, successors
and assigns (collectively referenced herein as “Releasees”) from any and all
claims, claims for relief, demands, actions and causes of action of any kind or
description whatsoever, known or unknown, whether arising out of contract, tort,
statute, treaty or otherwise, in law or in equity, which Ashburn now has, has
had, or may hereafter have against any of the Releasees (i) from the beginning
of time through the date upon which Ashburn signs this Agreement, and/or (ii)
arising from, connected with, or in any way growing out of, or related to,
directly or indirectly, (A) Ashburn’s service as an officer, director or
employee, as the case may be, of the Company and its subsidiaries and
affiliates, (B) any transaction prior to the date upon which Ashburn signs this
Agreement and all effects, consequences, losses and damages relating thereto,
(C) the Amended and Restated Executive Employment Agreement by and between the
Company and Ashburn, dated as of February 28, 2012 (the “Employment Agreement”),
(D) all cash incentive awards, and all equity or equity-based awards granted, or
promised to be granted, by the Company to Ashburn and (E) Ashburn’s termination
of employment with the Company under the common law or any federal or state
statute, including, but not limited to, all claims arising under Title VII of
the Civil Rights Act of 1964, as amended; The Civil Rights Act of 1991, as
amended; the False Claims Act, 31 U.S.C.A. § 3730, as amended, including, but
not limited to, any right to personal gain with respect to any claim asserted
under its “qui tam” provisions; Sections 1981 through 1988 of Title 42 of the
United States Code, as amended; The Employee Retirement Income Security Act of
1974, as amended; The Immigration Reform and Control Act, as amended; The
Americans with Disabilities Act of 1990, as amended; The Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); The Older Workers’ Benefit
Protection Act of 1990, as amended; The Workers Adjustment and Retraining
Notification Act, as amended; The Occupational Safety and Health Act, as
amended; any other federal, state or local civil or human rights law or any
other local, state or federal law, regulation or ordinance; any public policy,
contract, tort, or common law; or any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters.
(b)    Notwithstanding the foregoing, nothing in this Agreement will release or
waive any rights or claims Ashburn may have: (i) under this Agreement or to the
Payments; (ii) for indemnification under any written indemnification agreement
by and between Ashburn and the Company

2
 

--------------------------------------------------------------------------------



and/or under applicable law or the Company’s charter or bylaws; (iii) under any
applicable insurance coverage(s); (iv) with respect to any accrued and vested
benefits under any tax-qualified retirement plans of the Company or the
Company’s non-qualified deferred compensation plan; (v) with respect to any
claims that cannot be waived by operation of law; (vi) with respect to any
claims which may arise after Ashburn signs this Agreement; or (vii) with respect
to Ashburn’s right to challenge the validity of the release under the ADEA.
(c)    Additionally, while Ashburn acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Ashburn’s employment
with the Company, the parties agree that this Agreement shall not preclude
Ashburn from filing any charge with the Equal Employment Opportunity Commission,
the National Labor Relations Board, or any other governmental agency or from any
way participating in any investigation, hearing, or proceeding of any government
agency.     
5.    Continued Availability and Cooperation. Ashburn will reasonably cooperate
with the Company and with the Company’s counsel in connection with any present
or future actual or threatened litigation, administrative proceeding or
investigation involving the Company or any of its subsidiaries or affiliates
that relates to events, occurrences or conduct occurring (or claimed to have
occurred) during the period of Ashburn’s employment by, or service with, the
Company or any subsidiary or affiliate thereof. Cooperation will include, but
not be limited to, (a) being reasonably available for interviews and discussions
with the Company’s counsel, as well as for depositions and trial testimony; (b)
if depositions or trial testimony are to occur, being reasonably available and
cooperating in the preparation therefor, as and to the extent that the Company’s
counsel reasonably requests; (c) refraining from impeding in any way the
Company’s prosecution or defense of such litigation or administrative
proceeding; and (d) reasonably cooperating fully in the development and
presentation of the Company’s prosecution or defense of such litigation or
administrative proceeding. The Company will reimburse Ashburn for reasonable
travel, lodging and telephone expenses incurred in connection with any such
cooperation, consultation and advice rendered under this Agreement after
Ashburn’s termination of employment or service, provided that Ashburn will not
be entitled to any separate compensation for any matter referred to in this
Section 5.
6.    Affirmations. Ashburn affirms that he has not filed or caused to be filed,
and is not a party to any claim, complaint, or action against the Company or any
of its subsidiaries or affiliates in any forum or form. Ashburn also affirms
that he has no known workplace injuries or occupational diseases, and has been
provided and has not been denied any leave requested under the Family and
Medical Leave Act. Ashburn disclaims and waives any right of reinstatement with
the Company or any subsidiary or affiliate thereof.
7.    Restrictive Covenants. Ashburn acknowledges and agrees that any and all
restrictive covenants to which he is subject, including, but not limited to,
those contained in Sections 6, 7 and 8 of the Employment Agreement, will
continue in effect in accordance with the terms and conditions thereof.
8.    Disparaging Comments. Ashburn agrees not to make critical, negative or
disparaging remarks about the Company or any of its affiliates, including, but
not limited to, comments about any of their respective assets, services,
employees, business or employment practices. The Company agrees to instruct its
“executive officers” (as defined in Rule 3b-7 under the Securities Exchange Act
of 1934, as amended) not to engage in, conduct or make statements or
representations that are critical, negative or disparaging with respect to
Ashburn, his business or his personal reputation. Nothing in this Section 8

3
 

--------------------------------------------------------------------------------



will prevent Ashburn or the Company from responding fully and accurately to any
question, inquiry or request for information when required by applicable law or
legal process.
9.    Consultation with Attorney; Voluntary Agreement.  Ashburn acknowledges
that (a) the Company has advised him of his right to consult with an attorney of
his own choosing prior to executing this Agreement, (b) Ashburn has carefully
read and fully understands all of the provisions of this Agreement, and (c)
Ashburn is entering into this Agreement, including the provisions set forth in
Section 4, knowingly, freely and voluntarily in exchange for good and valuable
consideration.
10.    Revocation.  Ashburn acknowledges that he has been given twenty-one (21)
calendar days to consider the terms of this Agreement, although he may sign it
sooner.  Ashburn agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Ashburn will have seven (7) calendar
days from the date on which he signs this Agreement to revoke his consent to the
terms of this Agreement.  Such revocation must be in writing and sent via hand
delivery or facsimile to the attention of the Company’s Senior Vice President
Administration, fax no: 303-843-8082. Notice of such revocation must be received
within the seven (7) calendar days referenced above.  In the event of such
revocation by Ashburn, this Agreement will not become effective and Ashburn will
not have any rights to the Payments.  Provided that Ashburn does not revoke this
Agreement within such seven-day period, this Agreement will become effective on
the eighth calendar day after the date on which Ashburn signs it.
11.    Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.
12.    Taxes. The Company may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes as the Company is required to
withhold pursuant to any applicable law, regulation or ruling. Notwithstanding
any other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for Ashburn with respect to any payment
provided hereunder, and Ashburn shall be responsible for any taxes imposed on
him with respect to any such payment.
13.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the subject matter and supersedes,
terminates, and replaces any prior or contemporaneous understandings or
agreements with respect thereto, except for the Consulting Agreement signed by
the parties on the date hereof, which shall remain in full force and effect.
14.    Section 409A. This Agreement and the Payments to be made hereunder are
intended to comply with, or be exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended, and this Agreement will be interpreted, and all tax
filings with the Internal Revenue Service relating to the Payments will be made,
in a manner consistent with that intent.
15.    Indemnification. The Company will continue to maintain directors’ and
officers’ indemnification insurance covering Ashburn for a period of not less
than six years after the Termination Date, the terms and conditions of which
shall be no less favorable than the terms and conditions of the directors’ and
officers’ indemnification insurance, if any, maintained by the Company from time
to time.
16.    Modifications. This Agreement may not be changed, amended, or modified
unless done so in a writing signed by the Company and Ashburn.
[Signature Page Follows]

4
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement on the respective
dates set forth below.


 
 
 
 
 
MOLYCORP, INC.
 
 
 
 
 
 
Dated: March 22, 2013
 
By: /s/ Kevin W. Johnson
 
 


Name: Kevin W. Johnson
 
 


Title: Vice President and Deputy General Counsel
 
 
 
 
 


JOHN F. ASHBURN, Jr.
 
 
 
 
 
 
Dated: March 22, 2013
 
/s/ John F. Ashburn, Jr.






1
 